Case 1:17-cv-03704-PKC-PK Document 76 Filed 10/26/18 Page 1 of 1 PageID #: 1587




 October 26, 2018

 VIA ECF
 Honorable Peggy Kuo
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:    Ruane v. Bank of America, N.A., Chex Systems, Inc., and Early Warning
               Services, LLC, 1:17-cv-03704-PKC-PK

 Dear Judge Kuo:

 The undersigned, along with Bromberg Law Office, P.C., represents Plaintiff in the above-
 referenced litigation. Please allow this letter to serve as a request on consent to extend
 Plaintiff’s current deadline to respond to Defendant Early Warning Services, LLC (“EWS”)’s
 motion to dismiss from November 6, 2018 (as set by the Court’s September 25, 2018 order)
 to November 20, 2018 and to extend EWS’s deadline to reply from November 20, 2018 to
 December 4, 2018. Counsel for EWS consents to this request. This is Plaintiff’s first request
 to extend the deadlines to respond and reply to EWS’s motion to dismiss. This request is
 made in light of Plaintiff’s counsels’ travel schedules and the fact that Plaintiff is
 simultaneously working diligently to move discovery forward in this case with all three
 corporate defendants. Plaintiff is also in the process of reviewing the September 26, 2018
 hearing transcript, which became available October 22, 2018, to inform ongoing discovery
 discussions with defendant Bank of America, N.A.

 Sincerely,
 /s/ Eve Weissman

 Eve Weissman, Esq.

 CC: All counsel of record (via ECF)
